Title: To George Washington from Louis Lagrenade et al., 24 January 1791
From: Lagrenade, Louis
To: Washington, George



May it please your Excellency
[24 January 1791]

  We The free coloured people of the Island of Grenada, having taken into consideration a writing, the purport of which (they are informed) is your Excellency’s generous dispositon of giving that unfortunate Class of people, an Asylum in the southern parts of the States of your Excellency’s Government; have inclosed herewith, a Copy of the same humbly requesting your Excellency to Confirm its authenticity; in order that they may have that faith in it which a subject of such magnitude requires. Such an Act of your Excellency’s Generosity, will excite their deepest gratitude and they will deem themselves peculiarly blest, if their unhappy Situation in these Islands can have touched your Breast so as to move your Benevolence to furnish them with the means of coming out of their Captivity, and to introduce them into a new Canaan, where they will enjoy all the Happiness of that precious Liberty, which you gloriously and generously defended, and maintained in favor of Your illustrious Countrymen. Your Excellency’s Rendering this a Certainty, will determine Sixty thousand free Coloured Individuals to Settle in Your Country for the Honor and prosperity of their Family’s, and there to enjoy a tolerable existence; them & their Slaves will be fully sufficient to form their Establishments.
It will be then that the plains of America (from that time became the Happy residence of People capable of the Highest Gratitude, for the Clemency bestowed upon them, by your Excellency & the Honourable Congress) will be with greater Certainty, the Asylum of Peace free from the disturbance of all those who might endeavour to interrupt the Continuance of the Happiness of our Benefactors, which we would always support with the same resolution, and ardour, as they themselves have showed; an example to all the Nations of the World, in procuring for themselves that independency which they now enjoy. It is with those Sentiments that we are in Hopes to attain to those days, so Happy and so desirable; which will enable us to prove to You, all the veneration, and respect, with which we Have the

Honor to be. May it please Your Excellency Your most Humble and Most Obedient Servants The Committee.

Los Lagrenade
Jn Pre Saulger
F: Julien
Joseph Green

